Applicant's Submission of a Response
Applicant’s submission of a response on 8/4/2021 has been received and fully considered.  In the response, claims 1, 8, and 15 have been amended.  Therefore, claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0113319 to Dawson in view of U.S. Patent Application Publication No. 2018/0349108 to Brebner and U.S. Patent No. 10,244,208 to Deng.
With regard to claim 1, Dawson discloses a method comprising: receiving, by one or more processors, a request to display an avatar within a graphical user interface of a first client device (e.g., see Fig. 4, steps 410, 420, 430, 440); authenticating, by the one or more processors, the request, the authentication based on user data associated with the avatar (e.g., see Fig. 4, step 410); based on the authentication, retrieving, by the one or more processors, the avatar from a database (e.g., see Fig. 4, steps 420; transmitting, by the one or more processors, the avatar to the first client device; and causing presentation, by the one or more processors, the avatar within the graphical user interface of the first client device (e.g., see Fig. 4, step 430);
[claim 2] wherein the avatar is a three-dimensional avatar (e.g., see paragraph 5); 
claim 3] wherein the request to display the avatar is received from a gaming application (e.g., see paragraphs 2 and 31); 
[claim 6] further comprising: authenticating the request in a messaging application (e.g., see paragraphs 35, 45, and 56); and 
[claim 7] creating presentation of the avatar in a gaming application (e.g., see paragraphs 35, 45, and 56).
Dawson fails to expressly disclose the use of a runtime file format to modify an avatar to 3D.
Solving a similar problem, Brebner teaches the use of a runtime file format to modify an avatar to 3D (e.g., see at least paragraphs 15-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Dawson with a runtime file format as taught by Brebner in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, using a runtime file format is the programmer’s discretion.   
Dawson fails to expressly disclose requesting avatar components and level of detail.  Solving a similar problem, Deng teaches requesting avatar components and level of detail (e.g., see at least paragraphs Fig. 8 and corresponding disclosure in column 11, line 50 to column 12, line 16; see also column 9, lines 34-45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Dawson with requested level of detail (i.e., realism) taught by Deng in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, using allowing the user to manage avatar realism grants 
Dawson in view of Brebner make obvious claims 8-10, 13-17, and 20 based on the same analysis as set forth above for claims 1-3, 6, and 7, which have similar claim scope.
Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Brebner and Deng and further in view of U.S. Patent Application Publication No. 2005/0266907 to Weston. 
With regard to claims, 4, 11, and 18, Dawson fails to disclose the use of optical barcode to identify a user.  With regard to claims 5, 12, and 19, Dawson discloses the use of a password to auththenicate (e.g., see Fig. 5, box 515, password).
Weston teaches the use of barcode to identify a game user (e.g., see Abstract, claim 1, and 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Dawson with barcode identification as taught by Weston in order to provide account security. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James S. McClellan/Primary Examiner, Art Unit 3715